OMB APPROVAL OMB Number: 3235-0059 Expires: January 31, 2008 Estimated average burden hours per response14 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No. ) Filed by the Registrant: X Filed by a Party other than the Registrant: Check the appropriate box: Preliminary Proxy Statement Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) Definitive Proxy Statement X Definitive Additional Materials Soliciting Material Pursuant to §240.14a-12 Caterpillar Inc. (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): X No fee required. Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. (1) Title of each class of securities to which transaction applies: (2) Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4) Proposed maximum aggregate value of transaction: (5) Total fee paid: Fee paid previously with preliminary materials. Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1) Amount Previously Paid: (2) Form, Schedule or Registration Statement No.: (3) Filing Party: (4) Date Filed: SEC 1913 (04-05) Persons who are to respond to the collection of information contained in this form are not required to respond unless the form displays a currently valid OMB control number. Chairman and Chief Executive Officer Caterpillar Inc. Peoria, Illinois May 10, Dear Sir or Madam: “What a difference a year can make!”That is what I stated last year and it is just as true this year.Last year, we successfully made the tough decisions to control costs, reduce inventory and strengthen Caterpillar’s liquidity position.Those efforts allowed us to maintain our dividend – rewarding long-term shareholders, like you, for believing in Caterpillar.Now, capital markets are improving, demand for our products is rising, and when we announced our first-quarter results, we also raised our outlook for 2010.We are encouraged by positive economic changes throughout the world and are poised to strengthen our global leadership position. As you know, six months ago we announced that Doug Oberhelman would succeed me as CEO on July 1, 2010.Doug has developed and refined the next phase of our Vision 2020 strategy, including our streamlined corporate structure designed to create a leaner, more agile, customer-focused company.During this time of transition and strategy implementation, Doug and the entire leadership team will focus on elevating Caterpillar to the next level, and we need to give them the necessary tools to get the job done. You are a valued investor in Caterpillar stock, and I want to personally request your support
